Citation Nr: 1426349	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-30 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for disc disease with sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran appeared for a hearing before the undersigned Acting Veterans Law Judge in February 2012.


FINDINGS OF FACT

1. In an unappealed June 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for disc disease with sciatica.

2.  The evidence associated with the claims folder subsequent to the RO's June 2002 rating decision pertains to the previously unestablished fact of an etiological link between claimed disc disease with sciatica and service.    


CONCLUSIONS OF LAW

1. The June 2002 rating decision that denied the Veteran's service connection claim for disc disease and sciatica is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013). 

2. Since the June 2002 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for disc disease and sciatica; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim, the Board need not further discuss VA's duty to assist and notify provisions, as the claim is being reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veteran's claim of entitlement to service connection for a back disability was last finally denied by a June 2002 RO decision.  The Veteran's claim was previously denied, not because there was no evidence of current disability, but on the basis that the Veteran's disability preexisted service and was not aggravated therein.  (The facts of record at that time are described in greater detail below.)  The Veteran was notified of this decision but did not respond within the following year, thus rendering the decision final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2013).  

Evidence subsequently received includes copious VA treatment records, and, notably, the lay testimony of the veteran at his February 2012 hearing.  At the time of the June 2002 rating decision, the Veteran had not presented detailed lay assertions as to his spinal symptoms in service.  During his hearing, however, he articulated in detail his view that he hurt his back in service on an obstacle course and began suffering low back pain again later in his service.  The Veteran's lay assertions, presumed credible for the purposes of reopening, address pain and other symptoms experienced, and the Board does not question the Veteran's competency to make such observations.  Moreover, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

Given that the Veteran's testimony pertains to the previously unestablished fact of an etiological link between claimed disc disease with sciatica and service, the claim for service connection for this disability is reopened.  38 C.F.R. § 3.156(c).  To this extent only, the appeal is granted.  The claim will be remanded for additional development and adjudication, and accordingly no discussion of compliance with VA's duties to notify and assist is required here.  
ORDER

The application to reopen a claim of entitlement to service connection for a back disability is reopened; to that extent only, the appeal is granted.


REMAND

In the case at hand, the Veteran's entrance exam dated July 16, 1974 was normal.  A clinic noted dated July 18, 1974 stated that the Veteran presented with complaints of a stiff neck and aching back since the day before.  A clinic note dated August 5, 1974, stated that the Veteran presented with complaints of back pain for one week prior.  The objective medical assessment noted that the Veteran described recurrent back pain following an auto accident two years prior to this, which would be before entry into service.  Physical examination was unremarkable, summary clinical impressions muscular low back pain with a secondary impression of malingering.  A physical therapy note dated September 5, 1974, noted that the Veteran had been seen multiple times for vague low back pain.  The history stated that the Veteran was in an auto accident and was hospitalized for a knee injury, a renal injury and a back injury.  The Veteran claimed mild recurrent back pain, and also stated that he wanted to be discharged from the service due to his back condition.  X-rays were negative for any findings. Summary impression was mild chronic low back pain, recurrent.  

In view of this, and the Veteran's subsequent treatment for back symptomatology, the Board finds that a VA examination addressing the nature and etiology of the claimed disc disease with sciatica is "necessary" under 38 C.F.R. § 3.159(c)(4).  Of particular concern to the Board is the question of whether the Veteran had a preexisting condition that was aggravated in service, or otherwise developed the claimed disability in service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be furnished with a 38 C.F.R. § 3.159(b) notice letter addressing his reopened claim and given a reasonable period of time to respond.  All action necessitated by his response to this letter, such as a request for identified medical records, must be accomplished.

2.  Then, the Veteran must be afforded a VA spine examination, with an examiner who has reviewed the entire claims file (including Virtual VA and VBMS records).  The examiner must address the following questions as to the claimed disc disease with sciatica:

a) Did the Veteran's disability clearly and unmistakably preexist service?

b) If so, did the disability clearly and unmistakably not undergo an increase in severity during service?

c) If the disability is not found to have clearly and unmistakably preexisted service, is it at least as likely as not (a 50 percent or greater probability) that such disability was incurred in or is otherwise etiologically related to service?

All opinions must be supported by a detailed rationale in a typewritten report.

3.  Then, the Veteran's claim must be readjudicated.  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


